OPINION — AG — **** LEGISLATORS — VOTING — MONETARY INTEREST **** THE FACT OF BEING A MEMBER OF THE OKLAHOMA TEACHERS' RETIREMENT SYSTEM AND RECEIVING RETIREMENT BENEFITS FROM SUCH SYSTEM, WHILE ALSO BEING A MEMBER OF THE OKLAHOMA LEGISLATURE DOES  NOT CONSTITUTE SUFFICIENT PERSONAL OR PRIVATE INTEREST UNDER THE TERMS OF ARTICLE V, SECTION 24
OF THE OKLAHOMA CONSTITUTION, AS TO MAKE THE PROVISIONS OF SAID SECTION APPLICABLE TO SUCH MEMBER IN REFERENCE TO A MEASURE OR BILL PENDING IN THE LEGISLATURE ON THE SUBJECT OF SAID OKLAHOMA TEACHERS' RETIREMENT SYSTEM, AND REQUIRE SUCH MEMBER TO DISCLOSE HIS INTEREST ON SUCH PENDING MEASURES OR BILL AND ABSTAIN FROM VOTING THEREON PROVIDED THE PENDING BILL IS GENERAL LEGISLATION. HOWEVER, WE FEEL THIS IS STILL A MATTER FOR YOUR CONSCIENCE AND ONE WHICH YOU MUST SETTLE FOR YOURSELF. (CONFLICT OF INTEREST). TITLE 74 O.S. 1968 Supp., 1409 [74-1409] CONSTITUTES AN ABSOLUTE PROHIBITION AGAINST A LEGISLATOR VOTING FOR ANY PROPOSED SPECIAL INTEREST LEGISLATION WHICH DIRECTLY AFFECTS HIM O;R IN WHICH HE HAS, OR MAY HAVE, SUBSTANTIAL FINANCIAL INTEREST, SUCH AS A VOTE BY HIM TO INCREASE THE RETIREMENT BENEFITS OF RETIREE MEMBERS OF THE TEACHERS' RETIREMENT SYSTEM WHO ARE NOW SERVING IN THE LEGISLATURE. CITE:  74 O.S. 1968 Supp., 1402 [74-1402] (W. J.  MONROE) == SEE OPINION NO. 88-581 (1988) == ** SEE: OPINION NO. 75-215 (1975) **